DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Wormald et al. (US 2010/0035589 A1); Cusack (US 2014/0297417 A1); and Nordstrom et al. (US 2013/0185368 A1).
The closest prior art references of record teach or suggest the following limitations of independent claim 1: an advertisement providing application configured to be installed in a user terminal (Wormald Paragraphs [0027] and [0071]); and an advertisement providing server configured to provide an advertisement through the advertisement providing application installed in the user terminal (Wormald Fig. 12; Paragraph [0072]), wherein the advertisement providing application is configured to transmit a category selection information selected through the advertisement providing application to the advertisement providing server (Wormald Paragraph [0083]), wherein the advertisement providing server is configured to receive the advertisement to be displayed on the display of the user terminal from an advertiser (Wormald Paragraph [0073]), wherein the advertisement providing server is configured to store the received advertisement from the advertiser in relation with a category information (Wormald Paragraph [0072]), wherein the advertisement providing server is configured to select the category information corresponding to the category selection information received from the advertisement providing application (Wormald Paragraph [0072]), wherein the advertisement providing server is configured to provide the advertisement in relation with the selected category information to the user terminal (Wormald Paragraph [0072]), wherein the advertisement providing application is configured to provide an advertisement content associated with the advertisement displayed on the display of the user terminal if an advertisement content request input is received by a user for the advertisement displayed on the display of the user terminal (Wormald Paragraph [0083]) wherein the advertisement providing application is configured to display the advertisement received from the advertisement providing server on a display of the user terminal if the user terminal receives an activation request input without requiring a separate additional requesting procedure, the 
The closest prior art references of record do not teach or suggest the following limitations of independent claim 1: wherein the advertisement providing server is configured to provide a first reward to the user terminal if the user terminal receives the advertisement content request input making a request to provide the advertisement content associated with the advertisement, wherein the advertisement providing server is configured to provide a second reward to the user terminal if the advertisement is displayed on the display of the user terminal by the activation request input making a request to change a state of a display unit of the user terminal from being off to being on, wherein the first reward caused by the advertisement content request input is greater than the second reward caused by the activation request input,  wherein the advertisement providing application is configured to accumulate the first reward, the second reward, or both into an accumulated reward, and wherein the user terminal is configured to contribute the accumulated reward to a specific charity or sponsor designated from a charity or sponsor list provided by the advertisement providing server. The closest prior art references of record teach providing a reward while the user terminal is active, but does not teach the combination of elements wherein an accumulated reward is provided to a charity or sponsor based on the said reward accumulated according to the activation-requesting signal as recited in independent claim 1. 
The closest prior art references of record do not teach or suggest the following limitations of dependent claim 13: wherein the advertisement providing application is configured to allow the user to select and designate a number of contacts among acquaintances included in a contact list of the user terminal and transmit a part of the accumulated reward for the user terminal to an acquaintance's terminal corresponding to a selected contact to provide the transmitted part of the accumulated reward, and thus share the accumulated reward with the selected contact, and 
wherein the number of contacts is initially a predetermined number, and the advertisement providing application is configured such that it is necessary for the user to purchase a license in order to share the reward with more than the predetermined number of contacts. The closest prior and  the user must purchase a license in order to share the accumulated award with more than the predetermined number of contacts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.